DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on Feb. 14, 2022 and Feb. 21, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 27 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly presented claim 27 recites a monomer including ranges of amounts of tert-butyl acrylamide and isobutene sulfonic acid. In the Remarks submitted on Feb. 21, 2022, Applicant points to “amounts of impurities as described in the Examples” for written descriptive support for the claims. The examiner does not find a description of the recited ranges of amounts of impurities in the examples or elsewhere in the original disclosure.



Claim Rejections – 35 U.S.C. § 103

Claims 1-6, 9-15, 17, 21, 23, and 25-26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2010/0278763 A1 (herein “Loeffler”) in view of Progress in Biomaterials 2013, 2(8), 1-16 (herein “Babu”) and further as evidenced by US Patent Application Publication No. 2010/0274048 A1 (herein “Wakayama”), US Patent Application Publication No. 2015/0329877 A1 (herein “Bockrath”), and US Patent Application Publication No. 2010/0048850 A1 (herein “Dubois”).
As to claims 1-3, 5-6, 11, 13-15, 17, 21, 23, and 25-26: Loeffler describes polymers (see ¶¶ [0033]-[0037]) comprising repeating units according to the presently recited chemical Formula (1) (see component ab) and ¶¶ [0026]-[0027]), crosslinking units (see ¶ [0037]), and neutral units (see ¶¶ [0035]-[0036]) in amounts overlapping the presently recited ranges. The polymers are useful as thickeners and for other applications (see ¶ [0032]) such as in compositions comprising oil components (see ¶¶ [0067]-[0070]).
Loeffler does not disclose the presently recited bio-based carbon content.
Babu discloses that bio-based polymers reduce dependence on fossil fuels and reduce carbon dioxide emissions and that there is worldwide demand for replacing petroleum-derived raw materials with renewable resource-based raw materials for the production of polymers (see fourth paragraph on the Introduction on p. 1).
In light of Babu, it is evident that one of ordinary skill in the art would have been motivated by ordinary creativity to make a bio-based version of Loeffler’s polymers to reduce dependence on fossil fuels and/or to reduce carbon dioxide emissions associated with the polymer.
Furthermore, as evidenced by Wakayama (e.g. see the abstract and ¶ [0038]), a means of synthesizing the pertinent monomers was known from acrylonitrile, isobutene, and fuming sulfuric acid; as evidenced by Bockrath (see the abstract and ¶ [0013]), a bio-based source of isobutene and acrylonitrile was known; and as evidenced by Dubois (see the abstract), a bio-based source of acrylonitrile was known. One of ordinary skill in the art would therefore have had a reasonable expectation of success for making Loeffler’s polymers using known synthetic methods and known bio-based reagents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Loeffler’s polymers using bio-based materials, including polymers having a bio-based carbon content within the presently recited range.
As to claim 4: Loeffler further discloses monomers having a neutralization degree within the presently recited range (see ¶ [0026]).
As to claims 9-10: Loeffler further discloses crosslinkers such as trimethylolpropane triacrylate (see ¶ [0053]).
As to claim 12: Loeffler further discloses that the polymer has a molecular weight of 103 to 109 (see claim ¶ [0056]). Loeffler does not specifically disclose a weight average molecular weight.
In light of Loeffler’s disclosure of a generic molecular weight, one of ordinary skill in the art would have been motivated to make Loeffler’s polymers having any type molecular weight within the range taught by the reference, including polymers having a weight average molecular weight within the range taught by the reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Loeffler’s polymers having a weight average molecular weight of 103 to 109.

Claims 16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Loeffler in view of Babu, and further as evidenced by Wakayama, Bockrath, and Dubois, as applied above, and further as evidenced by Polymer-Plastics Technology and Engineering 2015, 54(9), 923-943 (herein “Teodorescu”), Journal of Food Composition and Analysis 2003, 16, 721-727 (herein “Tateo”), and Industrial & Engineering Chemistry Research 2016, 55, 8383-8394 (herein “Zhang”).
The discussion set forth above regarding Loeffler, Babu, Wakayama, Bockrath, and Dubois with respect to base claim 1 is incorporated here by reference. As set forth above, Loeffler and Babu suggest a polymer according to base claim 1, and Wakayama, Bockrath, and Dubois establish that one of ordinary skill in the art would have been apprised of the means of synthesizing the pertinent monomers and of bio-based sources of the pertinent reagents. As set forth above, Loeffler discloses including neutral units (see ¶¶ [0035]-[0036]) such as N-vinylpyrrolidone (see ¶ [0041]). Loeffler does not disclose such neutral units having the presently recited bio-based carbon content.
As evidenced by Teodorescu, Tateo, and Zhang, one of ordinary skill in synthetic chemistry would have been apprised of the means of synthesizing Loeffler’s neutral monomer N-vinylpyrrolidone and of bio-based sources of the pertinent reagents to do so. As evidenced by Teodorescu, N-vinylpyrrolidone may be made from γ-butyrolactone and acetylene (see Fig. 2 on p. 924); as evidenced by Tateo, there are many bio-based sources of γ-butyrolactone (see the Introduction on p. 722); and as evidenced by Zhang acetylene may be made from methane (see the abstract) of which there are many bio-based sources. 
One of ordinary skill in the art would therefore have had a reasonable expectation of success for making Loeffler’s polymers using known methods and bio-based materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Loeffler’s monomers and polymers using bio-based materials, including polymers having a bio-based carbon content within the presently recited range.

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Loeffler in view of Babu and as evidenced by Wakayama, Bockrath, and Dubois, as applied above, and further in view of Polymer Synthesis: Theory and Practice (herein “Braun”).
The discussion set forth above regarding Loeffler, Babu, Wakayama, Bockrath, and Dubois with respect to base claim 13 is incorporated here by reference. As set forth above, Loeffler and Babu suggest a polymer according to base claim 1, and Wakayama, Bockrath, and Dubois establish that one of ordinary skill in the art would have been apprised of the means of synthesizing the pertinent monomers and of bio-based sources of the pertinent reagents.
The references do not describe the amounts of tert-butyl acrylamide or isobutene sulfonic acid in the resulting monomers.
Braun discloses that in polymerization, the purity of the starting materials is of importance. Braun further discloses that impurities, such as by-products formed during their preparation, often have a considerable influence on the course of the reaction (see section 2.2.5.3). Braun further discloses several common purification procedures for monomers (see p. 65).
In light of Braun, one of ordinary skill in the art would have been motivated to purify the monomers used to make Loeffler’s polymers in order to reduce their impurities and to decrease their influence on the polymerization reaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have purified the monomers used to make Loeffler’s polymers, including purifying them to contains amounts of impurities within the presently recited ranges.

Response to Arguments

Applicant’s arguments filed Feb. 21, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The double patenting rejections that were set forth in the preceding Office action have been withdrawn in light of the terminal disclaimer submitted on Feb. 14, 2022.

Regarding the prior art rejections: Applicant argues (bottom of p. 14 of Remarks) that one of ordinary skill in the art would not have been motivated to make Loeffler’s polymers from bio-based monomers because their production “was not a trivial task”.
This argument is unpersuasive firstly because Applicant does not substantiate the argument with evidence or technical reasoning. This argument is unpersuasive secondly because ‘triviality’ is not a legal standard that is used for obviousness determinations.
Applicant similarly argues (bottom of p. 15 of Remarks) that the production of the polymer precursors was not straightforward. This argument is unpersuasive firstly because Applicant does not substantiate the argument with evidence or technical reasoning. The argument is unpersuasive secondly because ‘straightforwardness’ is not a legal standard that is used for obviousness determinations.
Applicant argues (middle of p. 16 of Remarks) that the argued triviality and straightforwardness are relevant to the issue of reasonable expectation of success. This argument is unpersuasive because it does not explain why one of ordinary skill in the art would not have had a reasonable expectation of success to making Loeffler’s polymers from bio-based monomers in the manner set forth in the rejection. Additionally, triviality and straightforwardness are not legal standards by which reasonable expectation of success is determined.

Applicant argues (top of p. 17 of Remarks) that the polymers of the claimed bio-based monomers have a relatively high molecular weight.
Allegations of unexpected results must be supported by evidence of a difference over the prior art. MPEP 716.02, 716.02(c). In the present case, the molecular weights of the reported polymers (p. 22 of Remarks) are from 480,000 to 590,000. These molecular weights fall within the range of molecular weights described by Loeffler (103 to 109, preferably 104 to 107, more preferably 5*105 to 5*106 g/mol; see ¶ [0056]). The molecular weights presently reported thus do not amount to a difference over Loeffler’s polymers. Even if certain sources of monomers that have been purified to certain extents lead to somewhat different molecular weights, the molecular weights nonetheless fall within the scope of the prior art. The asserted relatively higher molecular weights thus do not outweigh the obviousness of making polymers according to Loeffler’s disclosure, including achieving molecular weights within Loeffler’s ranges which encompass those values presently asserted.

Allegations of unexpected results must be supported by evidence that shows an unexpected result. In the present case, Applicant has asserted that different sources of reagents to make a monomer result in different impurities in the monomer. This argument is unpersuasive because it is not supported by any evidence or reasoning that would establish that this is unexpected in nature.
Additionally, it is well known (for instance, see Braun, as cited above) that impurities, such as by-products formed during the preparation of monomers, often have a considerable influence on the course of the polymerization reaction. For this further reason, the presence of different impurities in the monomer and the presence of some impact of such impurities on polymerization are not considered to be unexpected in nature.

Allegations of unexpected results must be supported by evidence that is commensurate in scope with the claimed invention. MPEP 716.02(d). Applicant’s results are drawn to the polymerization of monomers containing certain amounts of certain impurities. The claims do not require any particular impurities (such as those in the bio-based monomers in presented results), nor do they exclude any particular impurities (such as those in the petro-based monomers in the presented results). The claims also do not recite any limitations drawn to the effects of the argued impurities, such as any particular purity of the recited monomers, any particular purity of the claimed polymers, or any particular molecular weight of the claimed polymers, which would distinguish the claimed polymers from the prior art. The claims thus encompass polymers made without the impurities of the bio-based monomers shown in the results (N2, CO2, ethanol); they encompass polymers made with the impurities of the petro-based monomers shown in the results (propane, propene, isobutene, n-butane); and they encompass polymers having the same molecular weights as described in the prior art.

Allegations of unexpected results must be supported by evidence that is comparative to the closest prior art. MPEP 716.02(d).
In the present case, the argued results do not identify the source of the petroleum-based monomers. Purity of a reagent is affected by the degree and type of purification applied to the reagent. The presence of impurities in a reagent is thus ultimately a choice of the practitioner as to the degree and type of purification to be applied to the reagent. The results do not include any evidence or technical reasoning that would establish that the argued (shown) impurities of a petroleum-based monomer are representative of the monomers of Loeffler.
Applicant’s further discussion (e.g. p. 20 of Remarks) drawn to impure feeds of reagents appears to rely on an assumption that Loeffler’s monomers and the reagents used to make the monomers would not have been purified prior to use, although purification is a routine step in synthetic organic chemistry.

Applicant argues (bottom of p. 18 of Remarks) that there would have been no guarantee that bio-based isobutene would work in the same manner as petrochemical-based isobutene. This argument is unpersuasive because a finding of obviousness does not require such a guarantee. A finding of obviousness requires only a reasonable expectation of success. MPEP 2143.02.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764